STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 January 31, 2017
              Plaintiff-Appellee,

v                                                                No. 327859
                                                                 Kent Circuit Court
OMAR CATARINO GONZALEZ,                                          LC No. 13-010880-FH

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 327860
                                                                 Kent Circuit Court
OMAR CATARINO GONZALEZ,                                          LC No. 14-008575-FH

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 327861
                                                                 Kent Circuit Court
ROBERTO DAVID GONZALEZ,                                          LC No. 14-009081-FH

              Defendant-Appellant.


Before: SHAPIRO, P.J., and HOEKSTRA and SERVITTO, JJ.

PER CURIAM.

        In Docket No. 327859, defendant Omar Catarino Gonzalez appeals as of right his bench
trial convictions of possession with intent to deliver less than five kilograms or 20 plants of
marijuana, MCL 333.7401(2)(d)(iii), and maintaining a drug house, MCL 333.7405(d). These

                                              -1-
convictions arose from the search of a medical marijuana dispensary, “Hydroworld,” on October
30, 2013. In Docket No. 327860, Omar appeals as of right his bench trial convictions of a
separate count of possession with intent to deliver less than five kilograms or 20 plants of
marijuana, MCL 333.7401(2)(d)(iii), and a separate count of maintaining a drug house, MCL
333.7405(d). These convictions arose out of a search of Hydroworld on August 7, 2014. In
Docket No. 327861, defendant Roberto David Gonzalez appeals as of right his bench trial
convictions of possession with intent to deliver less than five kilograms or 20 plants of
marijuana, MCL 333.7401(2)(d)(iii), and maintaining a drug house, MCL 333.7405(d). These
convictions arose out of the search of a home at 1809 Aberdeen on August 7, 2014. Both
defendants were sentenced to a total of 18 months’ probation. We affirm.

       On appeal, both defendants argue that the trial court erred in denying their motions to
suppress the evidence obtained in the searches on the ground that the affidavits supporting the
search warrants were deficient. We disagree.

                We review de novo a trial court’s ultimate decision on a motion to
       suppress on the basis of an alleged constitutional violation. The trial court’s
       findings of fact from a suppression hearing are reviewed for clear error, according
       deference to the trial court’s determination. A finding of fact is clearly erroneous
       if, after a review of the entire record, an appellate court is left with a definite and
       firm conviction that a mistake has been made. Any ancillary questions of law
       relevant to the motion to suppress are also reviewed de novo. [People v Gingrich,
       307 Mich. App. 656, 661; 862 NW2d 432 (2014) (quotation marks and citations
       omitted).]

“However, after-the-fact scrutiny by courts of the sufficiency of an affidavit should not take the
form of de novo review. A magistrate’s determination of probable cause should be paid great
deference by reviewing courts.” People v Keller, 479 Mich. 467, 474; 739 NW2d 505 (2007)
(quotation marks and citations omitted).

The Fourth Amendment to the United States Constitution provides:

               The right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated, and no
       Warrant shall issue, but upon probable cause, supported by Oath or affirmation,
       and particularly describing the place to be searched, and the persons or things to
       be seized. [US Const, AM IV (emphasis added).]

        “A search warrant may only be issued upon a showing of probable cause. Probable cause
to issue a search warrant exists if there is a substantial basis for inferring a fair probability that
evidence of a crime exists in the stated place.” People v Brown, 297 Mich. App. 670, 675; 825
NW2d 91 (2012) (citations omitted).

               In reviewing a magistrate’s decision to issue a search warrant, this
               Court must evaluate the search warrant and underlying affidavit in
               a common-sense and realistic manner. This Court must then
               determine whether a reasonably cautious person could have

                                                 -2-
               concluded, under the totality of the circumstances, that there was a
               substantial basis for the magistrate’s finding of probable cause.
               [People v Poole, 218 Mich. App. 702, 705; 555 NW2d 485 (1996).]

 “To find a substantial basis, we must ensure that there is a fair probability that contraband or
evidence of a crime will be found in particular place.” People v Mullen, 282 Mich. App. 14, 22;
762 NW2d 170 (2008) (quotation marks and citation omitted).

        In determining whether information in an affidavit supporting a search warrant is stale,
“the test is not whether the items could be moved or changed but whether there was a ‘fair
probability’ that the items were in the place to be searched.” People v Sobczak-Obetts, 253 Mich
App 97, 110; 654 NW2d 337 (2002). “The threshold inquiry looks at the life cycle of the
evidence sought, given a totality of circumstances, that includes the criminal, the thing seized,
the place to be searched and, most significantly, the character of the criminal activities under
investigation.” People v Russo, 439 Mich. 584, 605; 487 NW2d 698 (1992). The Supreme Court
has stated:

              Time as a factor in the determination of probable cause to search is to be
       weighed and balanced in light of other variables in the equation, such as whether
       the crime is a single instance or an ongoing pattern of protracted violations,
       whether the inherent nature of a scheme suggests that it is probably continuing,
       and the nature of the property sought, that is, whether it is likely to be promptly
       disposed of or retained by the person committing the offense. [Id. at 605-606.]

        With regard to defendants’ claims concerning the alleged misstatements in the affidavits
supporting the search warrants, “[t]he defendant has the burden of showing, by a preponderance
of the evidence, that the affiant knowingly and intentionally, or with a reckless disregard for the
truth, inserted false material into the affidavit and that the false material was necessary to the
finding of probable cause.” People v Waclawski, 286 Mich. App. 634, 701; 780 NW2d 321
(2009). As the United States Supreme Court has stated:

       There is, of course, a presumption of validity with respect to the affidavit
       supporting the search warrant. To mandate an evidentiary hearing, the
       challenger’s attack must be more than conclusory and must be supported by more
       than a mere desire to cross-examine. There must be allegations of deliberate
       falsehood or of reckless disregard for the truth, and those allegations must be
       accompanied by an offer of proof. They should point out specifically the portion
       of the warrant affidavit that is claimed to be false; and they should be
       accompanied by a statement of supporting reasons. Affidavits or sworn or
       otherwise reliable statements of witnesses should be furnished, or their absence
       satisfactorily explained. Allegations of negligence or innocent mistake are
       insufficient. The deliberate falsity or reckless disregard whose impeachment is
       permitted today is only that of the affiant, not of any nongovernmental informant.
       [Franks v Delaware, 438 U.S. 154, 171; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978).]




                                                -3-
       The trial court did not err in denying Omar’s motion to suppress the evidence seized
during the October 30, 2013 search of Hydroworld on the ground that the allegations in the
supporting affidavit were stale.

       Omar’s sole argument on this point is that the two traffic stops cited in the affidavit
supporting the search warrant were not dated and, therefore, the information supporting a finding
of probable cause was stale. The affidavit, signed by Kent County Detective Daniel Alderink,
provided in relevant part:

               Your affiant was contacted by Deputy Ritchie and Deputy Hinds on
       October 30, 2013, who stated that Hydroworld was still open for business. Two
       traffic stops were conducted on people leaving Hydroworld and both subjects
       were in possession of marijuana which was purchased from the business.

              The first subject is Edward Lee Mason, DOB: 04/09/1991. Mr. Mason
       was in possession of approximately three (3) grams of marijuana that he said he
       had purchased from a person named “Omar” at Hydroworld. Mr. Mason has an
       expired Michigan medical marijuana Patient car[d]. This card expired on
       08/01/2013 and lists his caregiver as Wafa M. Amash. The card registry No. is
       P300815-130801.

              The second subject is Colton James Westerling, DOB: 03/04/1993. Mr.
       Westerling was in possession of a half ounce of marijuana that he said was
       purchased from Hydroworld. Mr. Westerling had a valid Michigan medical
       marijuana card and also stated that he purchased the marijuana from “Omar.”

         Contrary to Omar’s assertion on appeal, Detective Alderink did not admit that the dates
of the traffic stops were omitted from the affidavit. Rather, he stated that the first sentence, i.e.,
the sentence containing the date “October 30, 2013,” applied to the entire paragraph. We defer
to the magistrate’s conclusion that these stops were conducted on October 30, 2013, the date the
warrant was obtained and executed. Keller, 479 Mich. at 474. Moreover, even if the traffic stops
were “undated,” law enforcement was investigating what they believed to be an illegal medical
marijuana dispensary. That is, they were not investigating a single criminal instance, but rather
an “ongoing pattern of protracted violations[.]” Russo, 439 Mich. at 605-606. This ongoing
pattern was supported by two traffic stops of medical marijuana patients in possession of
marijuana leaving Hydroworld. Likewise, the “inherent nature of a scheme [i.e., operating a
medical marijuana dispensary] suggests that it is probably continuing[.]” Id. Given that the
affidavit supported that medical marijuana patients were being sold marijuana from Hydroworld,
“there was a fair probability that the items [i.e., marijuana] were in the place to be searched.”
Sobczak-Obetts, 253 Mich. App. at 110. Omar argues that the affidavit provided no basis to infer
that more marijuana might be discovered upon searching Hydroworld. However, given that two
traffic stops of vehicles leaving Hydroworld revealed marijuana, there was a fair probability that
more marijuana was located therein. Moreover, the search warrant also sought business records
and other documentation evidencing the sale or manufacture of marijuana. Thus, even if there
was an insufficient basis to believe that more marijuana was located on the premises, law
enforcement validly sought documentation or other evidence of the two purchases believed to
have been made at Hydroworld. In sum, the totality of the circumstances, particularly the

                                                 -4-
“character of the criminal activities under investigation[,]” i.e., selling medical marijuana from a
dispensary, supported that the traffic stops, even if they were undated, were not so stale as to
prohibit the magistrate’s finding of probable cause. Keller, 479 Mich. at 474; Russo, 439 Mich. at
605.

       The trial court also did not err in denying Omar’s motion to suppress the evidence seized
during the August 7, 2014, search of Hydroworld on the grounds that the search warrant was
stale.

       The affidavit supporting the search warrant for Hydroworld, issued July 30, 2014, and
executed August 7, 2014, contained the following allegations: a “credible reliable confidential
informant” purchased marijuana concentrate at Hydroworld from Omar on July 21, 2014; the
same informant purchased marijuana concentrate from Roberto on July 22, 2014; the same
informant purchased marijuana concentrate from Roberto on July 29, 2014; and all three
concentrates field-tested positive for marijuana. Omar claims that the search warrant was stale
because it was obtained on July 30, 2014, but not executed until August 7, 2014, for a delay of
eight days. Given the totality of the circumstances, however, the search warrant was not stale.
Russo, 439 Mich. at 605.

        Law enforcement was seeking to search a suspected marijuana dispensary that was
continuing to sell marijuana in violation of the law. The affidavit provided that a credible and
reliable informant had purchased marijuana concentrate on three occasions from Hydroworld in
July 2014. The crime being investigated, i.e., selling marijuana from a medical marijuana
dispensary, was an inherently ongoing scheme that was likely to be continuing. Id. at 605-606.
Again, the search warrant specified that law enforcement was not only looking for marijuana, but
for records pertaining to the sale of marijuana and operation of dispensary. Under these
circumstances, there was a fair probability that some or all of those items would still be located
at Hydroworld despite the eight-day delay between obtaining and executing the search warrant.
Sobczak-Obetts, 253 Mich. App. at 110. Accordingly, the trial court did not err in denying
Omar’s motion to suppress the evidence seized in the August 7, 2014, search of Hydroworld on
the grounds that the search warrant was stale. Gingrich, 307 Mich. App. at 661.

        Omar also argues that this particular search warrant was deficient because the prosecution
never presented a police report supporting that a controlled buy actually occurred on July 29,
2014, as stated in the supporting affidavit. Assuming, arguendo, that no controlled buy actually
occurred on that date, Omar has fallen far short of meeting his “burden of showing, by a
preponderance of the evidence, that the affiant knowingly and intentionally, or with a reckless
disregard for the truth, inserted false material into the affidavit and that the false material was
necessary to the finding of probable cause.” Waclawski, 286 Mich. App. at 701. Omar has
advanced no allegations, and certainly no factual support, for a finding that Kent County
Sheriff’s Deputy Todd Butler, the affiant, knowingly and intentionally, or with a reckless
disregard for the truth, fabricated that a controlled buy occurred in July 29, 2014. Indeed, Omar
has provided no evidence that a controlled buy did not occur on that date. Accordingly, the trial
court did not err in denying Omar’s motion to suppress the evidence seized in the August 7, 2014
search of Hydroworld on the grounds that the affidavit supporting the search warrant contained
material misstatements. Gingrich, 307 Mich. App. at 661.


                                                -5-
       The trial court also did not err in denying Roberto’s motion to suppress the evidence
seized during the August 7, 2014 search of 1809 Aberdeen on the grounds that Deputy Butler
made material misstatements in the supporting affidavit.

        Roberto incorporates by reference Omar’s argument regarding the alleged misstatement
that a controlled buy occurred on July 29, 2014. As discussed, that allegation does not require
reversal. Roberto cites, however, another alleged misstatement particular to the affidavit
supporting the search warrant for 1809 Aberdeen. Roberto cites the following allegation:

       Your affiant using the reliable confidential informant purchased marijuana
       concentrate from Roberto Gonzalez on 7-29-2014 at Hydroworld located at 6701
       Old 28th St SE.

       our [sic] affiant purchased marijuana concentrate from Omar Gonzalez on 7-29-
       2014 from Hydroworld located at 6701 Old 28th St SE.

Roberto argues that, because he and Omar never worked together on the same day at
Hydroworld, one of these allegations must be false. Nonetheless, the fact that the second
sentence appears in the affidavit is ultimately irrelevant because Roberto has put forth no
evidence to satisfy his “burden of showing, by a preponderance of the evidence, that [Deputy
Butler] knowingly and intentionally, or with reckless disregard for the truth, inserted false
material into the affidavit[.]” Waclawski, 286 Mich. App. at 701. Roberto has not even made an
allegation to that effect, below or in this Court. Accordingly, Roberto is not entitled to relief on
his claim that the affidavit supporting the search warrant for 1809 Aberdeen was defective
because it contained material misstatements. Id.

       Roberto also argues that the allegations from the confidential informant detailed in the
supporting affidavit were insufficiently reliable to support a finding of probable cause.

       MCL 780.653 provides:

              The judge or district court magistrate’s finding of reasonable or probable
       cause shall be based upon all the facts related within the affidavit made before
       him or her. The affidavit may be based upon information supplied to the
       complainant by a named or unnamed person if the affidavit contains 1 of the
       following:

                                              * * *

               (b) If the person is unnamed, affirmative allegations from which the judge
       or district magistrate may conclude that the person spoke with personal
       knowledge of the information and either that the unnamed person is credible or
       that the information is reliable.

“Personal knowledge can be inferred from the stated facts.” People v Martin, 271 Mich. App.
280, 302; 721 NW2d 815 (2006). The information in the affidavit was sufficient to allow the
magistrate to conclude that the confidential informant spoke with personal knowledge and that
the information was reliable. Deputy Butler’s affidavit provided the details of the controlled

                                                -6-
buys. Deputy Butler would meet with the confidential informant and search him. Deputy Butler
would then personally observe the confidential informant enter Hydroworld, and then return
marijuana wax to Deputy Butler promptly after leaving. The confidential informant told Deputy
Butler that he purchased the marijuana wax from either Roberto or Omar. Deputy Butler averred
that, to his knowledge, the confidential informant had never provided any untruthful information.
Under these strict controlled-buy circumstances, the information in the affidavit was sufficient to
allow the magistrate to conclude that the confidential informant spoke with personal knowledge
and that the information was reliable. Id.; MCL 780.653(b). Accordingly, the trial court did not
err in denying Roberto’s motion to suppress the evidence seized from 1809 Aberdeen on the
ground that the statements of the confidential informant in the supporting affidavit were
unreliable.1 Gingrich, 307 Mich. App. at 661.

        Defendants next argue that the trial court erred in denying their requests for § 4 immunity
or, alternatively, the ability to present a § 8 defense to the jury under the Michigan Medical
Marihuana Act (“MMMA”), MCL 333.26421 et seq.2 We disagree.

       This Court reviews for an abuse of discretion a trial court’s ruling on a motion to dismiss
under the MMMA. People v Bylsma, 493 Mich. 17, 26; 825 NW2d 543 (2012). Any underlying
questions of regarding the interpretation of the MMMA, however, are reviewed de novo. Id.

               [S]pecific factual findings made by the trial court in a § 4
               immunity hearing are reviewed under the clearly erroneous
               standard, and questions of law surrounding the grant or denial of
               § 4 immunity are reviewed de novo. Further, the trial court’s
               ultimate grant or denial of immunity is fact-dependent and is
               reviewed for clear error. [People v Hartwick, 498 Mich. 192, 214-
               215; 870 NW2d 37 (2015).]

 “A ruling is clearly erroneous if the reviewing court is left with a definite and firm conviction
that the trial court made a mistake.” Bylsma, 493 Mich. at 26 (citation and quotation marks
omitted).

        “Section 4 [of the MMMA] provides a broad grant of immunity from criminal
prosecution and civil penalties to registered qualifying patients and connected primary
caregivers.” Hartwick, 498 Mich. at 215. A defendant bears the burden of proving his
entitlement to § 4 immunity by proving each necessary element by a preponderance of the
evidence. Id. at 217. Omar and Roberto sought to establish § 4 immunity as primary caregivers.


1
 To the extent that, in Docket No. 327860, Omar argues that the confidential informant was
unreliable, the same analysis and conclusion applies.
2
  The MMMA uses an outdated spelling, “marihuana.” Michigan appellate courts generally
employ the current and common spelling “marijuana” unless quoting from the MMMA or cases
that use the older spelling. See, e.g., People v Hartwick, 498 Mich. 192, 198 n 2; 870 NW2d 37
(2015).


                                                -7-
       [A] primary caregiver seeking to assert the protections of § 4 must prove four
       elements by a preponderance of the evidence. A primary caregiver must prove
       that, at the time of the charged offense, he or she (1) possessed a valid registry
       identification card; (2) possessed no more marijuana that allowed under § 4(b);
       (3) stored any marijuana plants in an enclosed, locked facility; and (4) was
       assisting connected qualifying patients with the medical use of marijuana. If the
       primary caregiver establishes the first and second elements, then a presumption
       exists that the primary caregiver was engaged in the medical use of marijuana,
       thereby establishing the fourth element. [Id. at 221.]

See also MCL 333.26424(a)-(b).

        “Section 8(a) of the MMMA provides any patient or primary caregiver—regardless of
registration with the state—with the ability to assert an affirmative defense to a marijuana-related
offense.” Id. at 226. “[I]f a defendant establishes these [§ 8] elements and no question of fact
exists regarding these elements, then the defendant is entitled to dismissal of the criminal
charges.” Id. at 227. However, “if questions of fact exist, then dismissal of the charges is not
appropriate and the defense must be submitted to the jury.” Id. (quotation marks and citation
omitted). “A defendant seeking to assert the MMMA’s statutory affirmative defense must
present prima facie evidence for each element of § 8(a).” Id. at 228. These are elements are:

               (1) A physician has stated that, in the physician’s professional opinion,
       after having completed a full assessment of the patient’s medical history and
       current medical condition made in the course of a bona fide physician-patient
       relationship, the patient is likely to receive therapeutic or palliative benefit from
       the medical use of marihuana to treat or alleviate the patient’s serious or
       debilitating medical condition or symptoms of the patient’s serious or debilitating
       medical condition;

               (2) The patient and the patient’s primary caregiver, if any, were
       collectively in possession of a quantity of marihuana that was not more than was
       reasonably necessary to ensure the uninterrupted availability of marihuana for the
       purpose of treating or alleviating the patient’s serious or debilitating medical
       condition or symptoms of the patient’s serious or debilitating medical condition;
       and

               (3) The patient and the patient’s primary caregiver, if any, were engaged
       in the acquisition, possession, cultivation, manufacture, use, delivery, transfer, or
       transportation of marihuana or paraphernalia relating to the use of marihuana to
       treat or alleviate the patient’s serious or debilitating medical condition or
       symptoms of the patient’s serious or debilitating medical condition. [MCL
       333.26428(a)(1)-(3).]

       In Hartwick, 498 Mich. at 229, the Supreme Court reduced element § 8(a)(1) to three sub-
elements: (1) a bona-fide physician-patient relationship must exist; (2) the physician must
complete “a full assessment of the patient’s medical history and current medical condition” and;
(3) as a result, the physician must be of the “professional opinion that the patient has a

                                                -8-
debilitating medical condition and will likely benefit from the medical use of marijuana to treat
the debilitating medical condition.” The first sub-element requires “proof of an actual and
ongoing physician-patient relationship at the time the written certification was issued.” Id. at
231. The second sub-element requires “medical records or other evidence [demonstrating] that
the physician actually completed a full assessment of the patient’s medical history and current
medical condition before concluding that the patient is likely to benefit from the medical use of
marijuana and before the patient engages in the medical use of marijuana.” Id. at 230-231. The
third sub-element requires, at minimum, a valid registry identification card. Id. at 230. “A
primary caregiver has the burden of establishing the elements of § 8(a)(1) for each patient to
whom the primary caregiver is alleged to have unlawfully provided marijuana.” Id. at 232.

       As to the second element of § 8(a), “[p]rimary caregivers must establish the amount of
usable marijuana needed to treat their patients’ debilitating medical conditions and then how
many marijuana plants the primary caregiver needs to grow in order [to] ensure ‘uninterrupted
availability’ for the caregiver’s patients.” Id. at 235. This can be established through “testimony
regarding how much usable marijuana each patient required and how many marijuana plants and
how much usable marijuana the primary caregiver needed in order to ensure each patient the
‘uninterrupted availability’ of marijuana.” Id.

        The third element of § 8(a) requires that patients “present prima facie evidence regarding
their use of marijuana for a medical purpose regardless whether they possess a registry
identification card” and that primary caregivers “present prima facie evidence of their own use of
marijuana for a medical purpose and any patients’ use of marijuana for a medical purpose.” Id.
at 237. “A registry identification card merely qualifies a patient for the medical use of
marijuana. It does not establish that at the time of the charged offense, the defendant was
actually engaged in the protected use of marijuana.” Id.

         Defendants’ contention that there are “factual disputes” that require the submission to a
jury of their claims of entitlement to immunity under § 4 are without merit. Whether a defendant
is entitled to immunity under § 4 is a question of law for the trial court to decide. Id. at 217, 239,
243. Moreover, defendants appear to suggest that the prosecution was required to prove that
defendants’ actions violated the MMMA. This is simply untrue. A defendant bears the burden
of establishing his entitlement to § 4 immunity or a § 8 defense. Id. at 215, 228.

        The trial court properly ruled that Omar was not entitled to § 4 immunity for the charges
arising from the October 30, 2013 search at Hydroworld because he possessed far more
marijuana that was allowed under the statute. Omar produced valid registry identification cards
establishing that he was a registered patient and caregiver, the first necessary element. Id. at 221.
At the MMMA hearing, the prosecution conceded that Omar was caregiver to five validly
registered patients at all times. Omar does not allege that he ever had more than five patients at
any time. “When a primary caregiver is connected with one or more qualifying patients, the
amount of usable marijuana and the number of plants is calculated in the aggregate—2.5 ounces
of usable marijuana and 12 marijuana plants for each qualifying patient, including the caregiver
if he or she is also a registered qualifying patient acting as his or her own caregiver.” Id. at 218-
219. Thus, because he was caregiver to five patients and himself, Omar was allowed to possess
up to 15 ounces (2.5 ounces x 6) and 72 plants (12 plants x 6) of marijuana. Id. 15 ounces
equates to 0.9375 pounds (16 ounces/15 ounces), and Detective Alderink testified that almost 2.5

                                                 -9-
pounds of “finished” marijuana was seized from Hydroworld on October 30, 2013. Thus, Omar
was in possession of approximately 2.5 times the amount of marijuana he was allowed to possess
under the MMMA. Before the trial court, Omar vaguely asserted that the police “grossly
overstated” the weight of the seized marijuana. However, Omar presented no evidence to
support that assertion, and he bore the burden of establishing each element of § 4 immunity by a
preponderance of the evidence. Id. at 217. In light of Detective Alderink’s testimony that
approximately 2.5 pounds of finished marijuana was seized and the dearth of evidence
supporting Omar’s claim that the police overstated that weight, we are not left with a definite and
firm conviction that the trial court made a mistake in finding that Omar possessed more
marijuana than he was allowed. Bylsma, 493 Mich. at 26. The Supreme Court has held that “[a]
qualifying patient or primary caregiver in possession of more marijuana than allowed under §
4(a) and § 4(b) at the time of the charged offense cannot satisfy the second element of
immunity[,]” and, therefore, the trial court did not err in ruling that Omar was not entitled to § 4
immunity on the marijuana-related charges arising from the October 30, 2013 search of
Hydroworld. Hartwick, 498 Mich. at 219. Moreover, Omar presented no evidence to establish
the third element, i.e., that the marijuana was kept in an enclosed, locked facility compliant with
the MMMA. Id. at 221. Thus, the trial court did not abuse its discretion in denying Omar’s
motion to dismiss those charges under § 4 of the MMMA. Bylsma, 493 Mich. at 26.

         Regarding the search of Hydroworld on August 7, 2014, the trial court did not err in
ruling that Omar was not entitled to immunity under § 4. Omar presented a valid registry
identification and documentation that he was a registered caregiver to five patients, establishing
the first element. Hartwick, 498 Mich. at 221. However, he presented absolutely no evidence to
support that he possessed no more marijuana than allowed under the MMMA. His affidavit and
testimony at the hearing contained no allegations as to whether Omar possessed a compliant
amount of marijuana. Moreover, Omar also made no claim that the marijuana was kept in an
enclosed, locked facility. Thus, he cannot establish the second and third necessary elements of
§ 4 immunity. Id. Accordingly, the trial court properly denied his motion for immunity from the
charges arising from the August 7, 2014 search of Hydroworld under § 4. Bylsma, 493 Mich. at
26.

         The trial court also did not err in denying Omar’s motion to dismiss the charges under § 8
or, alternatively, present that defense to a jury.

         In both Docket Nos. 327859 and 327860, Omar failed to present prima facie evidence of
at least two of the elements of § 8(a)(1). Omar presented absolutely no evidence to support the
first element with regard to himself or any of his patients, i.e., “proof of an actual and ongoing
physician-patient relationship at the time the written certification was issued.” Hartwick, 498
Mich. at 231. Omar presented no evidence or testimony describing the physician-patient
relationships of any of his patients or even himself. At most, Omar averred that Hydroworld
“facilitated the application and physician certification process by having regular hours and
having a physician present on the premises to physically examine patients, make his
determination, and complete the paperwork processing.” There are no details as to who this
physician was or whether he actually examined or certified Omar or any of his patients. At most,
it demonstrates that a physician wrote certifications after examining potential patients on a single
occasion, which certainly does not constitute an “ongoing” physician-patient relationship. Omar
also failed to present any evidence of the second sub-element, i.e., that the physician made a full

                                               -10-
assessment of the patient’s medical history and current medical conditions. Omar testified at the
hearing that he discussed with potential patients their medical problems, but Omar is not a
physician. The statement in his affidavit that a physician was on the premises to “physically
examine” potential patients is nonspecific to any actual patients and does not establish that the
physician conducted the necessary review of a potential patient’s medical records and current
status. Although the prosecution did stipulate the Omar had a five validly registered patients at
all relevant times, thus providing minimal evidence necessary for sub-element three, because he
failed to present any evidence of the first two elements, § 8(a)(1) was not satisfied.

        Omar also presented no evidence to support that he possessed the amount of usable
marijuana and marijuana plants necessary to ensure uninterrupted availability to his patients.
Omar did not testify regarding the particular needs of any of his patients or himself. Omar was
aware that, under § 4, he could possess 2.5 ounces of usable marijuana per patient, but “nothing
in the MMMA supports the notion that the quantity limits found in the immunity provision of § 4
should be judicially imposed on the affirmative defense provision of § 8.” Id. at 234. Omar
simply failed to present any evidence regarding the amount of marijuana reasonably necessary to
meet the treatment needs of his patients and, therefore, failed to satisfy § 8(a)(2).

        Omar also did not present prima facie evidence as required by § 8(a)(3). The record is
completely devoid of any evidence regarding his patients’ use of marijuana at all, much less
whether it was for a medical purpose. Although Omar’s patients possessed valid registry
identification cards, those cards are insufficient to “establish that at the time of the charged
offense[s], the defendant was actually engaged in the protected use of marijuana.” Id. at 237.
Accordingly, Omar failed to present prima facie evidence under § 8(a)(3).

      Because Omar failed to present prima facie evidence of any of the three necessary
elements of a § 8 defense with regard to the charges arising from the October 30, 2013 search of
Hydroworld, or the subsequent search on August 7, 2014, the trial court properly denied his
motion to dismiss the charges on this basis or, alternatively, present his § 8 defense to a jury.
Bylsma, 493 Mich. at 26.

        In Docket No. 327861, the trial court did not err in ruling that Roberto was not entitled to
immunity under § 4. Roberto presented a valid registry identification and documentation that he
was a registered caregiver to at least three patients, establishing the first element. Id. at 221.
However, Roberto presented absolutely no evidence to support that he possessed no more
marijuana than allowed under the MMMA. Roberto did not testify at the hearing, and his
affidavit only contains the statement that he “was permitted to possess plants as allowed by MCL
333.26424(a).” While this assertion is true, Roberto makes no attempt to prove that the amount
of usable marijuana he possessed was within the limits of the MMMA. Roberto also made no
claim that the marijuana was kept in an enclosed, locked facility. Thus, Roberto cannot establish
the second and third necessary elements of § 4 immunity. Id. Accordingly, the trial court
properly denied his motion for immunity from the instant charges under § 4.

       The trial court also did not err in denying Roberto’s motion to dismiss the charges in
Docket No. 327861 under § 8 or, alternatively, present that defense to a jury. Roberto failed to
present prima facie evidence of element § 8(a)(1). Roberto presented absolutely no evidence to
support the first element with regard to himself or any of his patients, i.e., “proof of an actual and

                                                -11-
ongoing physician-patient relationship at the time the written certification was issued.” Id. at
231. Roberto presented no evidence or testimony describing the physician-patient relationships
of any of his patients or even himself. Roberto’s affidavit makes no mention of physician
certifications or whether he or any of his patients had any kind of physician-patient relationship.
Roberto also failed to present any evidence of the second sub-element, i.e., that a physician made
a full assessment of the patient’s medical history and current medical conditions. Although the
prosecution did stipulate that Roberto had validly registered patients at all relevant times, thus
providing minimal evidence necessary for sub-element three, because he failed to present any
evidence of the first two elements, § 8(a)(1) was not satisfied.

       Roberto also presented no evidence to support that he possessed the amount of usable
marijuana and marijuana plants necessary to ensure uninterrupted availability to his patients.
Roberto did not testify regarding the particular needs of any of his patients or himself. He
simply failed to present any evidence regarding the amount of marijuana reasonably necessary to
meet the treatment needs of his patient and, therefore, failed to satisfy § 8(a)(2).

        Roberto also did not present prima facie evidence as required by § 8(a)(3). The record is
completely devoid of any evidence regarding his patients’ use of marijuana at all, much less
whether it was for a medical purpose. Although Roberto’s patients possessed valid registry
identification cards, those cards are insufficient to “establish that at the time of the charged
offense[s], the defendant was actually engaged in the protected use of marijuana.” Id. at 237.
Accordingly, Roberto failed to present prima facie evidence under § 8(a)(3).

        Because Roberto failed to present prima facie evidence of any of the three necessary
elements of a § 8 defense with regard to his charges arising from the August 7, 2014 search, the
trial court properly denied his motion to dismiss the charges on this basis or, alternatively,
present his § 8 defense to a jury. Bylsma, 493 Mich. at 26.

        Lastly, in Docket No. 327859, Omar argues that the trial court erred in denying his
motion to quash his bindover. In Docket No. 327861, Roberto also argues that the trial court
erred in denying his motion to quash his bindover. We disagree on both counts.

       “We review for an abuse of discretion a district court’s decision to bind over a
defendant.” People v Hudson, 241 Mich. App. 268, 276; 615 NW2d 784 (2000).

               A circuit court’s decision with respect to a motion to quash a
               bindover is not entitled to deference because this Court applies the
               same standard of review to this issue as the circuit court. This
               Court therefore essentially sits in the same position as the circuit
               court when determining whether the district court abused its
               discretion. [Id.]

“A trial court abuses its discretion when its decision falls outside the range of reasonable and
principled outcomes.” People v Waterstone, 296 Mich. App. 121, 131-132; 818 NW2d 432
(2012).

       However, if a defendant proceeds to trial and is found guilty, any subsequent appeal does
not consider whether the evidence adduced at the preliminary examination was sufficient to
                                               -12-
warrant a bindover. People v Yost, 468 Mich. 122, 124 n 2; 659 NW2d 604 (2003). An
evidentiary deficiency at defendant’s preliminary examination is no basis for vacating or
reversing a subsequent conviction where the defendant received a fair trial and was not otherwise
prejudiced by the error and no appeal exists to review the allegation of such evidentiary error.
People v Hall, 435 Mich. 599, 601-603, 460 NW2d 520 (1990); People v Wilson, 469 Mich. 1018;
677 NW2d 29 (2004). In these cases, defendants proceeded to trial and were found guilty. They
make no allegations of an unfair trial or prejudice resulting from the alleged error at the
preliminary examinations. Thus, no appeal lies from the claims of evidentiary errors at their
preliminary examinations.

       Affirmed.



                                                           /s/ Douglas B. Shapiro
                                                           /s/ Joel P. Hoekstra
                                                           /s/ Deborah A. Servitto




                                              -13-